                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
__________________________________________________________________________

ROBIN ANDERSON,

                     Plaintiff,                   COMPLAINT

      v.                                          Civil Action No. 2:18-cv-0

WILLIAM SCHIEFFER,                                [Trial By Jury Demanded]
ADAM WALL,
CITY OF GLENDALE,
And
JOHN DOES ONE THROUGH TEN,

                 Defendants.
__________________________________________________________________________

                   COMPLAINT AND JURY DEMAND
__________________________________________________________________________

      NOW COMES Plaintiff Robin Anderson and as for her claims for relief

against the above-named Defendants, alleges and shows the Court as follows:

                                  INTRODUCTION

      1.       This action is brought to redress the unlawful and egregious

misconduct of defendants in violently stopping and arresting Plaintiff Robin

Anderson because she is an African-American, without reasonable suspicion or

probable cause in violation of 42 U.S.C. § 1983 and the Fourth and Fourteenth

Amendments to the U.S. Constitution.

                          JURISDICTION AND VENUE

      2.       This Court has jurisdiction over the claims under federal law in this

complaint under 28 U.S.C. §§§ 1331 and 1343(a)(3) and (4).


                                         1
           Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 1 of 12 Document 1
      3.       This Court has supplemental jurisdiction over the claims under

Wisconsin state law under 28 U.S.C. § 1367(a).

      4.       Venue is proper before this Court under 28 U.S.C. § 1391(b)(2).

                                  THE PARTIES

      5.       Plaintiff Robin Anderson (“Anderson”) is an African-American

woman residing and domiciled in the City and County of Milwaukee, Wisconsin.

      6.       Defendant William Schieffer (“Officer Schieffer”) is a white man and

police officer employed by the City of Glendale, Wisconsin.

      7.       Defendant Adam Wall (“Detective Wall”) is a white man and police

officer employed by the City of Glendale, Wisconsin.

      8.       Defendant City of Glendale (“Glendale”) is a municipal entity in the

State of Wisconsin.        Acting through its police department, Glendale is

responsible for the training, supervision and discipline of police officers;

adopting, implementing and enforcing policies and practices; and ensuring that

the treatment of citizens complies with the United States Constitution and other

federal, state and local laws. Glendale is liable for the harm alleged herein, and

pursuant to Wis. Stat. § 895.46(1)(a), Glendale is required to pay or indemnify

all judgments, including compensatory and punitive damages, attorney’s fees

and costs that may be awarded against its officials, employees and agents.

      9.       John Does One through Ten are other Glendale police officers who

knew the same facts as Officer Schieffer and Detective Wall and allowed and

participated in the unlawful acts alleged in this complaint.       John Does One


                                         2
           Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 2 of 12 Document 1
through Ten also failed to intervene and stop Officer Schieffer, Detective Wall

and other officers from engaging in the unlawful action alleged in this

complaint.

                                     FACTS

                    FACTS KNOWN BY GLENDALE OFFICERS

       10.   Detective Wall and Officer Schieffer knew that thefts at cell phone

stores occurred in Milwaukee, Brookfield, Mequon and Wauwatosa—although

not in Glendale.

       11.   Detective Wall and Officer Schieffer knew the alleged thieves were

four African-American men and that they traveled in a black Hyundai Elantra.

       12.   Detective Wall and Officer Schieffer also knew that the license plate

of the black Hyundai Elantra was “388-XCT” or “324-ZTH.”

       13.   Anderson was parked in front of a U.S. Cellular store located at

5670 North Port Washington Road in Glendale on December 20, 2017, at 10:50

a.m.

       14.   Below is a true and correct representation of the store front.




                                      3
        Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 3 of 12 Document 1
      15.   Significantly, Anderson’s car was legally paralleled parked with

cars in front and behind her.

      16.   Detective Wall and Officer Schieffer knew that Anderson did not

match the description of the alleged four thieves, as she is an African-American

woman and was alone.

      17.   Detective Wall and Officer Schieffer knew that Anderson’s car did

not match the description of the alleged thieves’ car, as Anderson’s car is a black

2008 Hyundai Sonata with the license plate 388-ZRG.

      18.   Detective Wall and Officer Schieffer also knew that there were no

similar thefts within Glendale.

      19.   The facts Detective Wall and Officer Schieffer knew could not

possibly give rise to any inference supporting a reasonable suspicion of criminal

activity on the part of Anderson.


                                      4
        Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 4 of 12 Document 1
                 THE UNLAWFUL AND VIOLENT STOP OF ANDERSON

      20.      Despite knowing that Anderson and her car did not match the

description of the alleged thieves in other jurisdictions and no similar thefts had

even taken place within their jurisdiction, Detective Wall and Officer Schieffer

decided to stop Anderson.

      21.      Officer Schieffer chose to stop Anderson by slamming his squad car

into the driver-side of Anderson’s car causing injury to Anderson and damage to

her car.

      22.      Officer Schieffer jumped out of his squad car, took out a gun and ran

to the passenger-side of Anderson’s car.

      23.      Officer Schieffer then took out a baton and smashed the passenger-

side window of Anderson’s car. Officer Schieffer also damaged the passenger-

side door.

      24.      Officer Schieffer pointed a gun at Anderson and ordered her to exit

her car over broken glass through the passenger-side of her car.             Officer

Schieffer then grabbed Anderson.

      25.      Detective Wall, who had exited from a separate squad car, took out

a gun and pointed it at Anderson.

      26.      Multiple other officers, John Does One through Ten, arrived shortly

thereafter also took out guns and unlawfully pointed them at Anderson.

  THE UNLAWFUL FRISK, ARREST AND SEARCH OF ANDERSON AND HER CAR

      27.      Anderson was unarmed.


                                         5
           Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 5 of 12 Document 1
      28.    Officer Schieffer knew Anderson was unarmed because he was

looking at her and was able to see into the car.

      29.    Detective Wall, who had driven past Anderson before Officer

Schieffer slammed his squad car into Anderson, had no reason to believe that

Anderson was armed.

      30.    Despite knowing that Anderson is a woman; was alone; had a

different model car with a different license plate; and was neither armed nor

dangerous: Detective Wall and Officer Schieffer decided to frisk, arrest, and

search Anderson and her car.

      31.    Detective Wall and Officer Schieffer handcuffed Anderson, patted

her down and then performed a search of her person before putting her in the

back of Detective Wall’s squad car.         Other officers unlawfully searched

Anderson’s car incident-to-her-arrest.

      32.    The only thing Anderson had in common with the alleged thieves is

that she is also an African-American. Had Anderson been white this would not

have happened.

      33.    At the time of the events complained of herein, Anderson had a

clearly established constitutional right under the Fourth Amendment to be

secure in her person against unreasonable seizures.

      34.    Any reasonable law enforcement officer knew or should have known

of this clearly established right.




                                      6
        Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 6 of 12 Document 1
      35.   Officer Schieffer and Detective Wall intentionally, knowingly and

recklessly seized Anderson without any reasonable suspicion or probable cause.

      36.   Officer Schieffer and Detective Wall did not at any time have

probable cause, reasonable suspicion or any other legally valid basis to believe

that Anderson had committed or was committing any violation of law.

      37.   There was no warrant authorizing the seizure of Anderson.        No

legally recognizable exigent circumstances existed that would have justified or

permitted Officer Schieffer’s and Detective Wall’s conduct.

      38.   Officer Schieffer’s and Detective Wall’s actions were objectively

unreasonable in light of the circumstances confronting them.

      39.   Officer Schieffer’s and Detective Wall’s actions were undertaken

intentionally, maliciously, willfully, wantonly and/or in reckless disregard of

Anderson’s federally protected rights.

      40.   As a direct result of Officer Schieffer’s and Detective Wall’s

unlawful seizure, Anderson sustained damages, including, among others,

experiencing unnecessary and physical pain and severe emotional pain, distress,

suffering, loss of enjoyment of life, property damage, and continues to be

damaged as alleged herein.

      41.   The unlawful acts and omissions of each defendant were the legal

and proximate cause of Anderson’s damages.




                                      7
        Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 7 of 12 Document 1
      42.    At all times relevant to the claims in this complaint, Detective Wall

and Officer Schieffer were acting under color law and within the scope of their

employment as law enforcement officers for Glendale.

                          FIRST CLAIM FOR RELIEF
                        Violations of Fourth Amendment
                            Against Officer Schieffer

      43.    Anderson incorporates here all other paragraphs alleged in this

complaint.

      44.    Officer Schieffer used excessive force against Anderson when he

drove his squad car into the driver-side of Anderson’s car.

      45.    Officer Schieffer used excessive force against Anderson when he

smashed the passenger-side window and door of Anderson’s car with a baton.

      46.    Officer Schieffer used excessive force against Anderson when he

pointed a gun at her.

      47.    Officer Schieffer used excessive force against Anderson when he

made her exit her car over broken glass.

      48.    Officer Schieffer unlawfully stopped Anderson and did so knowing

that he lacked reasonable suspicion.

      49.    Officer Schieffer unlawfully frisked Anderson and did so knowing

that Anderson was neither armed nor dangerous.

      50.    Officer Schieffer unlawfully arrested Anderson and did so knowing

that he lacked probable cause.




                                      8
        Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 8 of 12 Document 1
      51.    As a result of Officer Schieffer’s unlawful conduct, Anderson

sustained damages, including, among others, experiencing unnecessary and

physical pain and severe emotional pain, distress, suffering, loss of enjoyment of

life, property damage, and continues to be damaged as alleged herein.

                         SECOND CLAIM FOR RELIEF
                        Violations of Fourth Amendment
                             Against Detective Wall

      52.    Anderson incorporates here all other paragraphs alleged in this

complaint.

      53.    Detective Wall used excessive force against Anderson when he

pointed a gun at her.

      54.    Detective Wall unlawfully stopped Anderson and did so knowing

that he lacked reasonable suspicion.

      55.    Detective Wall unlawfully frisked Anderson and did so knowing

that Anderson was neither armed nor dangerous.

      56.    Detective Wall unlawfully arrested Anderson and did so knowing

that he lacked probable cause.

      57.    Detective Wall’s unlawful conduct caused multiple other officers to

unlawfully point guns at Anderson.

      58.    Detective Wall’s unlawful conduct caused multiple other officers to

unlawfully search Anderson’s car.

      59.    As a result of Detective Wall’s unlawful conduct, Anderson

sustained damages, including, among others, experiencing unnecessary and


                                      9
        Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 9 of 12 Document 1
physical pain and severe emotional pain, distress, suffering, loss of enjoyment of

life, property damage, and continues to be damaged as alleged herein.

                       THIRD CLAIM FOR RELIEF
                   Violations of Fourteenth Amendment
                Against Officer Schieffer and Detective Wall

      60.    Anderson incorporates here all other paragraphs alleged in this

complaint.

      61.    At the time of the events complained of herein, Anderson had the

clearly established constitutional right to enjoy equal protection of the laws and

to be free from police officers’ discrimination based on her race.

      62.    Anderson also had the clearly established constitutional right to

enjoy the equal protection of the laws and to be free from intentional

discrimination in the form of arbitrary and irrational treatment that differs from

the treatment of similarly situated individuals.

      63.    Any reasonable law enforcement officer knew or should have known

of these clearly established rights.

      64.    Anderson’s race was a motivating factor in Officer Schieffer’s and

Detective Wall’s decision to target Anderson.

      65.    Officer Schieffer’s and Detective Wall’s conduct was undertaken

with the purpose of, and had the effect of, depriving Anderson of the equal

protection and benefits of the law and equal privileges and immunities under

the law.




                                      10
        Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 10 of 12 Document 1
      66.   Officer Schieffer and Detective Wall treated Anderson less favorably

than her similarly situated non-African-American counterparts.

      67.   Officer Schieffer’s and Detective Wall’s actions were objectively

unreasonable in light of the facts and circumstances confronting them.

      68.   There was no rational basis for Officer Schieffer’s and Detective

Wall’s discriminatory action, let alone a purpose narrowly tailored to serve a

compelling governmental interest.

      69.   Officer Schieffer and Detective Wall intentionally, willfully, and

wantonly targeted Anderson because of her identity and they unlawfully treated

her less favorably than individuals who were similarly situated in every

material respect.

      70.   Officer Schieffer’s and Detective Wall’s differential treatment was

wholly arbitrary and irrational and unconstitutional.

      71.   As a result of Officer Schieffer’s and Detective Wall’s unlawful

conduct, Anderson sustained damages, including, among others, experiencing

unnecessary and physical pain and severe emotional pain, distress, suffering,

loss of enjoyment of life, property damage, and continues to be damaged as

alleged herein.

                            RELIEF REQUESTED

      WHEREFORE, Anderson respectfully requests judgment in her favor and

against Defendants, jointly and severally, awarding Anderson:

      A.    Compensatory damages in an amount to be determined by a jury.


                                     11
       Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 11 of 12 Document 1
      B.    Punitive damages in an amount to be determined by a jury.

      C.    Reasonable costs and expenses, without limitation to attorneys and

experts’ fees under 42 U.S.C. §§ 1988(b) and (c).

      D.    An order awarding such other and further relief as this Court deems

just and equitable.

                       DEMAND FOR TRIAL BY JURY

      Anderson hereby demands a trial by jury pursuant to Fed.R.Civ.P. 38(b)

and the Seventh Amendment to the United States Constitution.

      Dated at the law offices of GINGRAS CATES & WACHS LLP, in Waukesha,

Wisconsin, on this 15th day of October, 2018.

                                                    Respectfully Submitted,
                                                    GINGRAS CATES & WACHS LLP

                                                    /s/ Mark L. Thomsen
                                                    Mark L. Thomsen

                                                    /s/ William F. Sulton
                                                    William F. Sulton

                                                    Suite 210
                                                    3228 Turnberry Oak Drive
                                                    Waukesha, WI 53188
                                                    Phone: 414-778-0700
                                                    Fax: 414-778-1770
                                                    mthomsen@gcwlawyers.com
                                                    wsulton@gcwlawyers.com




                                     12
       Case 2:18-cv-01626-DEJ Filed 10/15/18 Page 12 of 12 Document 1
